Citation Nr: 0833612	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  02-04 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
tendonitis.

2.  Entitlement to service connection for right knee 
chondromalacia.

3.  Entitlement to service connection for left knee tendon 
calcification.

4.  Entitlement to service connection for chronic left ankle 
sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 until 
her retirement in June 1998.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  During the course of the appeal, 
jurisdiction over the case was transferred to the RO in 
Roanoke, Virginia.

The veteran's claims were remanded by the Board in August 
2004, April 2006, and May 2007 due to inadequate VA medical 
examination reports.  The newly obtained December 2007 VA 
medical examination report is also inadequate.  However, due 
to the favorable outcome of all of the veteran's claims 
decided herein, another remand is unnecessary.


FINDINGS OF FACT

1.  The veteran developed chronic right shoulder tendonitis 
as a result of service.

2.  The veteran developed chondromalacia of the right knee as 
a result of service.

3.  The veteran developed left knee tendon calcification as a 
result of service.

4.  The veteran developed chronic left ankle sprain as a 
result of service.



CONCLUSIONS OF LAW

1.  Right shoulder tendonitis was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

2.  Right knee chondromalacia was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.

3.  Left knee tendon calcification was incurred as a result 
of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. 
§ 3.303.

4.  Chronic left ankle sprain was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable determinations contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Right Shoulder Tendonitis

The veteran testified at a March 2004 hearing before the 
undersigned that she developed a chronic right shoulder 
disability during service.  She reported that she is right-
handed and that she played a lot of softball during service.  
The veteran stated that she was the PRT coordinator and that 
it was part of her job to play on most of the softball teams.  
She stated that she injured her right shoulder for the first 
time in the 1980s.  She stated that she continued to 
aggravate her right shoulder throughout service when she 
played softball.  She testified that she did not go to sick 
call every time it bothered her.

The service treatment records from the veteran's more than 21 
years of active service reveal several complaints of right 
shoulder pain.  She was in a car accident in August 1990 
which resulted in neck and shoulder pain.  In March 1991 it 
was noted that the veteran had possible upper rhomboid strain 
due to the car accident.  

In April 1990, the veteran reported that she had a sore 
shoulder from time to time as a result of playing softball.  
She again reported having a painful shoulder in April 1992.  
In February 1995 the veteran stated that she had right 
shoulder pain secondary to softball.  When examined for 
discharge in January 1998 the veteran reported that she had a 
lot of pain in her right shoulder for six months after the 
in-service car accident.  She also reported that she had had 
right shoulder pain from playing sports.

The Board recognizes that no right shoulder disability was 
found on VA examination in March 2001 and that there is an 
October 2005 VA examiner's statement that he was unable to 
provide an opinion on the etiology of the veteran's right 
shoulder complaints.  However, the Board finds that the 
service treatment records reveal that the veteran's right 
shoulder pain was intermittent, but chronic, in nature.  On 
VA examinations in October 2005 and December 2007 it was 
noted that the veteran had continuing right shoulder pain 
probably due to tendonitis, and that repetitions movements of 
the right shoulder would likely increase the pain in the 
right shoulder.  Considering the veteran's extended period of 
service, considering her chronic complaints of right shoulder 
pain during service, following both a motor vehicle accident 
(MVA) and numerous games of softball, and considering the 
veteran's continuing complaints of right shoulder pain 
following service, the Board finds that the evidence is at 
least in equipoise as to whether the veteran currently has 
chronic tendonitis of the right shoulder due to service.  See 
Gilbert.  Accordingly, service connection for right shoulder 
tendonitis is warranted.

IV.  Knee Disabilities

The veteran testified at her hearing that she first injured 
her knees in 1984.  She also reported receiving treatment for 
a minor knee problem while serving in Guam.  

On her April 1990 Report of Medical History the veteran 
reported that she had had minor injuries to her knees and 
knee sprain throughout her career.  In February 1995 the 
veteran reported right knee problems due to softball and 
other sports.  In January 1998 the veteran again reported 
that she had had many sports related injuries to her knees 
during service.  

In letters dated in November 2004 and March 2005, the 
veteran's private orthopedic surgeon noted that he had 
performed an arthroscopy on the veteran's right knee and that 
he had found the veteran to have chondromalacia of the right 
patella that he believed was a result of injury during the 
veteran's active service.  

The Board has considered an October 2005 VA examiner's 
statement that he was unable to provide an opinion as to 
whether the veteran has bilateral knee disability due to her 
military service.  However, the Board finds that the opinion 
of the veteran's private orthopedist is more probative.  That 
physician actually examined the inside of the veteran's right 
knee and came to the conclusion that the veteran had right 
knee chondromalacia due to her military service.  The Board 
further points out that the service treatment records contain 
numerous reports of right knee pain.  Accordingly, the Board 
finds that the evidence clearly supports the veteran's claim 
that she has right knee chondromalacia due to her military 
service and that service connection for right knee 
chondromalacia is warranted.

With regard to the veteran's left knee, the Board 
acknowledges that the service treatment records contain fewer 
complaints regarding the left knee.  However, the record does 
indicate that the veteran had left knee complaints.  
Furthermore, on VA X-rays in September 2005 the veteran was 
noted to have left superior patella tendon calcification that 
may represent a dystrophic calcification (tissue damage).  
Considering that the veteran currently has a disability of 
the left knee which indicates previous tissue damage and 
considering the veteran's repeated complaints of bilateral 
knee pain during her long military career, the Board finds 
that the evidence is at least in equipoise as to whether the 
veteran currently has a chronic left knee disability due to 
her military service.  Accordingly, service connection for 
left knee tendon calcification is warranted.  See Gilbert.
  
V.  Left Ankle

The veteran testified at her hearing that she injured her 
left ankle during a softball game in 1977, when she slid into 
second base and twisted her ankle.  The veteran asserted that 
she had had chronic swelling and pain in her left ankle ever 
since.  

On her January 1998 Report of Medical History the veteran 
reported that she injured her ankles during service while 
playing sports.  She stated that her left ankle would swell 
and become painful.

On VA examination in March 2001 the veteran reported that she 
injured her left ankle in a softball game many years ago.  
She stated that her left ankle range of motion had decreased 
and that she experienced sharp pain in the left ankle on 
waking up in the mornings.  The veteran reported that at 
times she wore a brace on her left ankle.  Examination 
revealed left ankle tenderness to palpation and decreased 
range of motion of the left ankle.  The diagnosis was chronic 
left ankle sprain.

On VA examination in October 2005, the veteran had some 
tenderness beneath the lateral malleolus of the left ankle as 
well as discomfort and decreased range of motion with 
inversion of the left ankle.

Given the veteran's reports of a left ankle injury during 
service, given the in-service report of chronic pain and 
swelling of the left ankle, and given the diagnosis of 
chronic left ankle sprain less than three years following 
discharge from service, the Board finds that the evidence is 
at least in equipoise as to whether the veteran developed 
chronic left ankle sprain as a result of service.  
Accordingly, service connection for chronic left ankle sprain 
is warranted.  See Gilbert.





							(CONTINUED ON NEXT PAGE)




ORDER

Service connection for right shoulder tendonitis is granted.

Service connection for right knee chondromalacia is granted.

Service connection for left knee tendon calcification is 
granted.

Service connection for chronic left ankle sprain is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


